United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 12-5287                                                 September Term, 2013
                                                                       1:06-cv-00742-RWT
                                                      Filed On: January 15, 2014
Dianne D. Sledge, Co-personal representative
of the Estate of Rico Woodland, et al.,

             Appellants

      v.

Federal Bureau of Prisons,

             Appellee


      BEFORE:       Kavanaugh, Circuit Judge; Sentelle and Randolph, Senior Circuit
                    Judges

                                         ORDER

      Upon consideration of the court’s order to show cause filed December 13, 2013,
and the response thereto, it is

      ORDERED that the order to show cause be discharged. It is

      FURTHER ORDERED that the sealed opinion filed December 13, 2013, be
unsealed. The Clerk is directed to unseal the opinion and issue it publicly. It is

     FURTHER ORDERED that the record material filed under seal in the Joint
Appendix at JA 210-937 remain under seal.


                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Jennifer M. Clark
                                                          Deputy Clerk